United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41762
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

NARCISO HERNANDEZ-ANTONIO,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 1:04-CR-383
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Narciso Hernandez-

Antonio has requested leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Hernandez-Antonio received a copy of counsel’s motion but filed

no response.   Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.   Counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See

5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.